Citation Nr: 1401160	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-27 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for status post bilateral cataract surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of a November 2013 appeal brief.


FINDING OF FACT

The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with his claim for increase or other original claim.


CONCLUSION OF LAW

Entitlement to an increased rating for status post bilateral cataract surgery is denied on the basis of failure to report for a VA medical examination. 38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The record reflects that VA provided the Veteran with the notice required under VCAA by a letter dated in May 2009.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In connection with the current appeal, available service treatment records and VA treatment records have been obtained.  The Veteran was also afforded a June 2009 VA examination; this examination was not fully adequate.  Thereafter, the Veteran was scheduled for a new examination in September 2011.

While the Veteran was afforded an opportunity to report for VA examination, his failure to attend the examination has been well-documented in the record and he has not provided any reason for his absence. 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  There is no evidence of record indicating that the Veteran requested that the examination be rescheduled or that he provided good cause for his failure to report.  See 38 C.F.R. § 3.655 (2013).

As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the RO's efforts in attempting to arrange for examination, it would be unreasonable to place a burden upon VA to turn up heaven and earth in an attempt to secure further response from the claimant. See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Failure to Report for VA Examination

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b) (2013).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary. 38 C.F.R. § 3.160 (2013).

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations. 38 C.F.R. § 3.160(b) (2013).  Rather, the Veteran's original claim for compensation was received by VA in June 2005.  He submitted a new claim for an increased rating for status post bilateral cataract surgery in March 2009.

In a May 2009 letter dated, the RO informed the Veteran that he would be scheduled for an examination in connection with his claim.  The letter also stated that the claims file would be returned to the RO without action if he failed to report to the examination. 

The Veteran was afforded a VA examination in June 2009.  In September 2009, the Veteran indicated that his disability had worsened.  The Board finds that, based on the present evidence of record, an additional examination is necessary to determine the current level of disability.  Otherwise, the service-connected disability cannot be properly rated.  VA scheduled an examination for September 2011.  The Veteran failed to report to the examinations without good cause.

There is nothing in the claims file to suggest that the Veteran did not receive notification of the examination.  Moreover, he has not contended that he did not receive notification from VA.  Therefore, the Board finds no evidence that the Veteran did not receive notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence. See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (providing that the presumption of regularity applies to examinations).  The Veteran was also notified that failure to report to the scheduled VA exams would result in the denial of his claim in a May 2009 letter from VA.  Although the actual notice letter for the date and time of the examination is not present in the claims folder, the presumption of regularity still applies per VA's normal practice of advising the claimant of the time and place of a VA examination.  Therefore, the Board also concludes that the Veteran has not shown good cause for his failure to report for the examination. See 38 C.F.R. § 3.655.  A claimant is responsible for cooperating with VA in the development of his claim. 38 U.S.C.A. § 5107(a); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).

Lastly, the Board has considered all testimony present by the Veteran and finds such testimony to have been of inadequate detail and does not provide a basis on which to evaluate the claim.

As the Veteran failed to report for an examination scheduled for his claim for increased rating for status post bilateral cataract surgery and he has not shown good cause for failing to appear, his claim must be denied.

The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the claim for an increased evaluation for status post bilateral cataract surgery, and the claim must be denied pursuant to the operative regulation. 38 C.F.R. § 3.655(b) (2013).


ORDER

Entitlement to an evaluation in excess of 30 percent for status post bilateral cataract surgery is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


